 Case: 4:19-cv-01866-DDN Doc. #: 113 Filed: 03/02/21 Page: 1 of 6 PageID #: 3165



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 JILL HENNESSEY, Individually and                 )
 On Behalf of All Others Similarly Situated,      )
                                                  )
                                 Plaintiff,       )
                                                  ) No. 4:19-cv-01866-DDN
 vs.                                              )
                                                  )
 KOHL’S CORPORATION and                           )
 KOHL’S DEPARTMENT STORES, INC.                   )
                                                  )
                                 Defendants.      )


   DEFENDANTS’ OBJECTIONS TO THE DECLARATION OF STEFAN BOEDEKER
    FILED IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS CERTIFICATION


         Defendants Kohl’s Corporation and Kohl’s, Inc. f/k/a Kohl’s Department Stores, Inc.
(collectively “Kohl’s”) hereby object to the Declaration of Stefan Boedeker (“Boedeker”) (Dkt.

No. 91) offered by Plaintiff in support of her motion for class certification (“Motion”) (Dkt. No.
88).
         On a motion for class certification, the Court may disregard expert opinion testimony which
fails to meet the standards set forth in Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993). Wagner v. Hesston Corp., 450 F.3d 756, 758 (8th Cir. 2006) (“Under the framework
developed in Daubert, trial courts must serve as gatekeepers to insure that proffered expert
testimony is both relevant and reliable.”) (internal citation and quotation omitted); Giles v. Miners,
Inc., 242 F.3d 810, 812 (8th Cir. 2001) (“Under Daubert . . . the district court acts as ‘gatekeeper’
to screen expert testimony for relevance and reliability.”). As gatekeeper of expert testimony, this
Court should preclude Mr. Boedeker from offering opinions on which he is neither qualified to
offer, nor which comport with the other requirements of Fed. R. Evid. § 702, and on topics where
his proffered expert conclusion is based on materials on which an expert cannot reasonably rely.
Fed. R. Evid. § 703. See Cramer v. Equifax Info. Servs., No. 4:18-CV-1078 CAS, 2019 WL
4468945, at *2 (E.D. Mo. Sept. 18, 2019) (“Under Rule 702, the trial court has gatekeeping

CORE/3518030.0002/165386801.1
 Case: 4:19-cv-01866-DDN Doc. #: 113 Filed: 03/02/21 Page: 2 of 6 PageID #: 3166



responsibility to ‘ensur[e] that an expert's testimony both rests on a reliable foundation and is
relevant to the task at hand.’”) (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999)).


SPECIFIC OBJECTIONS TO THE DECLARATION OF STEFAN BOEDEKER FILED BY
   THE PLAINTIFF IN SUPPORT OF HER MOTION FOR CLASS CERTIFICATION

       Material                             Grounds for Objection                           Ruling
      Objected To
  Objection to                  -   Speculation. Fed. R. Evid. § 602.                   Sustained:_____
  Declaration of                                                                        Overruled:_____
  Stefan Boedeker               -   Fed. R. Evid. §§ 702.

  Pages 11-12 ¶¶                -   Boedeker has treated transactions as “on sale”
  30-34: Opinion                    when a customer used a loyalty benefit, such
  that the number                   as Kohl’s Cash® coupons, even though these
  of units sold at                  benefits are supported by independent
  the full “ticket                  consideration.
  price” are below
  10%                           -   Boedeker has only looked at sales over a
                                    seven-year period instead of periods between
                                    30 and 365 days as specified in the regulation,
                                    15 CSR 60-7.060(2).

  Objection to                  -   Speculation. Fed. R. Evid. § 602.                   Sustained:_____
  Declaration of                                                                        Overruled:_____
  Stefan Boedeker               -   Impermissible claimed expert opinion. Fed.
                                    R. Evid. §§ 702. Boedeker is not a legal
  Pages 14-15 ¶¶                    expert or mind-reader, and legal opinions
  36-43: Opinion                    should be excluded.
  that “Kohl’s does
  not have a good               -   Lacks foundation. An expert's testimony
  faith belief or                   cannot be based on speculation and subjective
  intent that it will               belief; rather, an expert must rely upon matter
  ultimately sell                   that is of a type that reasonably may be relied
  many of its                       upon by an expert in forming an opinion upon
  products at the                   the subject to which his testimony relates.
  ticket price.”                    Fed. R. Evid. § 703.

  Objection to                  -   Speculation. Fed. R. Evid. § 602.                   Sustained:_____
  Declaration of                                                                        Overruled:_____
  Stefan Boedeker               -   Impermissible claimed expert opinion. Fed.
                                    R. Evid. §§ 702. Evidence Code section 702
  Pages 15-16 ¶¶                    provides that a person is qualified to testify as
  45-46: Opinion                    an expert only if “the testimony is the product
  concerning                        of reliable principles and methods and the

CORE/3518030.0002/165386801.1
 Case: 4:19-cv-01866-DDN Doc. #: 113 Filed: 03/02/21 Page: 3 of 6 PageID #: 3167



  “value                            expert has reliably applied the principles and
  represented”                      methods to the facts of the case.” Boedeker
                                    uses the ticket prices as the “value as
                                    represented,” because Boedeker equates it
                                    with the “value perceived” by customers. But
                                    he admits that perceptions of value depend on
                                    many variables beside price. He also admits
                                    that he is not an expert in consumer behavior
                                    and has not studied it here.

                                -   Lacks foundation. An expert's testimony
                                    cannot be based on speculation and subjective
                                    belief; rather, an expert must rely upon matter
                                    that is of a type that reasonably may be relied
                                    upon by an expert in forming an opinion upon
                                    the subject to which his testimony relates.
                                    Fed. R. Evid. § 703. Boedeker admits that he
                                    has no idea how consumers interpret ticket
                                    prices.

  Objection to                  -   Speculation. Fed. R. Evid. § 602.                   Sustained:_____
  Declaration of                                                                        Overruled:_____
  Stefan Boedeker               -   Impermissible claimed expert opinion. Fed.
                                    R. Evid. §§ 702. Evidence Code section 702
  Pages 16-18 ¶¶                    provides that a person is qualified to testify as
  48-52: Opinion                    an expert only if “the testimony is the product
  concerning                        of reliable principles and methods and the
  “value received”                  expert has reliably applied the principles and
                                    methods to the facts of the case.” Plaintiff
                                    alleges that the class has conferred a benefit
                                    on Kohl’s by purchasing more products
                                    and/or paying higher prices than it would
                                    have absent the “scheme,” but Boedeker has
                                    not done this kind of analysis. Boedeker’s
                                    attempt to calculate “fair market value” only
                                    considers Kohl’s sales, which is not the
                                    relevant market. The relevant product market
                                    includes all those products that are regarded
                                    as interchangeable, or substitutable by reason
                                    of product characteristics, prices and intended
                                    use.

                                -   Lacks foundation. An expert's testimony
                                    cannot be based on speculation and subjective
                                    belief; rather, an expert must rely upon matter
                                    that is of a type that reasonably may be relied
                                    upon by an expert in forming an opinion upon
                                    the subject to which his testimony relates.

CORE/3518030.0002/165386801.1
 Case: 4:19-cv-01866-DDN Doc. #: 113 Filed: 03/02/21 Page: 4 of 6 PageID #: 3168



                                    Fed. R. Evid. § 703. Boedeker ignores that
                                    out-the-door prices paid by Kohl’s customers
                                    contain discounts unrelated to Kohl’s
                                    promotional pricing.

  Objection to                  -   Speculation. Fed. R. Evid. § 602.                   Sustained:_____
  Declaration of                                                                        Overruled:_____
  Stefan Boedeker               -   Impermissible claimed expert opinion. Fed.
                                    R. Evid. §§ 702. Evidence Code section 702
  Pages 18-20 ¶¶                    provides that a person is qualified to testify as
  53-55: Opinion on                 an expert only if “the testimony is the product
  economic loss                     of reliable principles and methods and the
                                    expert has reliably applied the principles and
                                    methods to the facts of the case.” Boedeker’s
                                    method of subtracting central tendency out-
                                    the-door prices (value received) from ticket
                                    prices (value as represented) for each item of
                                    merchandise sold between 2014 and the
                                    present uses irrelevant numbers and leads to
                                    absurd results. Boedeker calculates that
                                    damages for certain items exceed what Kohl’s
                                    received, and in some cases are almost
                                    double. Effectively, Boedeker’s theory would
                                    result in more than a full refund.

  Objection to                  -   Speculation. Fed. R. Evid. § 602.                   Sustained:_____
  Declaration of                                                                        Overruled:_____
  Stefan Boedeker               -   Impermissible claimed expert opinion. Fed.
                                    R. Evid. §§ 702.
  Pages 20-21 ¶¶
  56-58: Summary                -   Lacks foundation. Fed. R. Evid. § 703.
  and conclusions




Dated: March 2, 2021                              Respectfully submitted,

                                                    /s/ John R. Munich
                                                    John R. Munich #29799MO
                                                    Benjamin D. Woodard #66926MO
                                                    STINSON LLP
                                                    7700 Forsyth Blvd., Suite 1100
                                                    St. Louis, MO 63105-1821
                                                    Telephone (314) 863-0800
                                                    Facsimile (314) 863-9388
                                                    john.munich@stinson.com
                                                    benjamin.woodard@stinson.com

CORE/3518030.0002/165386801.1
 Case: 4:19-cv-01866-DDN Doc. #: 113 Filed: 03/02/21 Page: 5 of 6 PageID #: 3169




                                      Stephanie A. Sheridan (Admitted Pro Hac Vice)
                                      Anthony J. Anscombe (Admitted Pro Hac Vice)
                                       Meegan B. Brooks (Admitted Pro Hac Vice)
                                       STEPTOE & JOHNSON LLP
                                      One Market Street
                                      Spear Tower, Suite 3900 San
                                      Francisco, CA 94105
                                      Telephone: 415-365-6700
                                      Facsimile: 415-365-6699
                                      ssheridan@steptoe.com
                                      aanscombe@steptoe.com
                                      mbrooks@steptoe.com

                                      Darlene Alt (Admitted Pro Hac Vice)
                                      Jamie Witte (Admitted Pro Hac Vice)
                                      STEPTOE & JOHNSON LLP
                                      227 West Monroe St., Suite 4700
                                      Chicago, IL 60606
                                      Telephone: 312-577-1300
                                      Facsimile: 312-577-1370
                                      dalt@steptoe.com
                                      jwitte@steptoe.com

                                      Attorneys for Defendants KOHL’S
                                      CORPORATION and KOHL’S DEPARTMENT
                                      STORES, INC.




CORE/3518030.0002/165386801.1
 Case: 4:19-cv-01866-DDN Doc. #: 113 Filed: 03/02/21 Page: 6 of 6 PageID #: 3170




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing document was forwarded to
all attorneys of record via the Court's electronic filing system this 2nd day of March, 2021.

                                                  /s/ John R. Munich
                                                  Attorney for Defendants




CORE/3518030.0002/165386801.1
